Title: To Thomas Jefferson from John Barnes, 19 August 1807
From: Barnes, John
To: Jefferson, Thomas


                        
                            Sir,
                            George Town 19th. Augst. 1807.
                        
                        I was last evening Honored by your two favs. 12th & 15th. the former, respected the inclosed Bill of Ep.
                            $31.33— when I waited on W Davidson this Morning—and explained to him– the Omission &c.— for Answer—“it was placed
                            to the Presidents debit,”—I preferred taken it up. with the remittance sent for that particular purpose.—that the
                            Presidents a/c with the Bank must remain – as before.—
                        — By the Presidents later favr of the 15th. I feel– the most sensible regret. the very great loss you must have
                            sustained—as well the Neighbourhood and Country in general from the late extreme freshets—This Neighbourhood have also
                            experienced, tho in a less degree its ruinous effects— these unforseen unavoidable misfortunes bring with them such a
                            continued train of distresses– to almost each individual — attended with accumilated expences &c. that the most
                            provident– cannot immediately remedy—but in course of time— it is therefore under these empressions, I humbly beg leave
                            Sir, to tender you My best services— to aid— in any wise—your immediate wants (under present circumstances) either by
                            draft or remittance— the President has only to point out the mode most suitable— with the utmost Cheerfulness. I shall
                            embrace and Obey the summons—
                  with great Esteem and Respect—I am Sir, Your very Obedt: Servant.
                        
                            John Barnes.
                        
                    